Citation Nr: 1105079	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to February 
1993.  He also had periods of unverified Reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

This matter was previously before the Board in October 2009 and 
was remanded for further development.  It has now returned to the 
Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims folder does not reflect that the AOJ substantially 
complied with the Board's directives set forth in October 2009.  
Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance. 
See Stegall v. West, 11 Vet. App. 268 (1998).  

In its October 2009 Remand, the Board indicated that verification 
of all dates and types of Reserve service (ADCUTRA or INACDUTRA) 
through service personnel records or pay records should be 
obtained.  

Records noted to be printed from the Defense Personnel Records 
Information System (DPRIS) have been associated with the claims 
file since the October 2009 Remand; however, they do not provide 
dates of specific Reserve service.  The claims folder reflects 
that in February 2010, the RO received a negative response to a 
request to NPRC for the specific dates of the Veteran's Reserve 
service.  The Board notes, however, that the RO did not specify 
any years of potential service, and did not request pay records.  
Therefore, the Board finds that another remand is necessary for 
the RO to obtain the dates of the Veteran's ACDUTRA and INACDUTRA 
for the time period from February 1993 (date of discharge from 
active service) to April 29, 1996 (earliest date of record of 
diagnosis of diabetes mellitus).
In its October 2009 Remand, the Board found that VA should 
provide the Veteran with a VA examination.  A VA examination was 
provided to the Veteran in June 2010.  The Board finds that the 
VA examination opinion is inadequate.  Specifically, the VA 
examiner, who at the time of his opinion did not have knowledge 
of the dates and types of the Veteran's service, made a statement 
that the Veteran's diabetes first appeared in his STRS on August 
4, 1996; therefore, if he was on active duty at that time, his 
diabetes started while on active duty.  The Board finds that this 
opinion is inadequate.  First, the opinion fails to discuss the 
evidence of record that the Veteran reported that he had been 
diagnosed in approximately May or June 1996 (See November 1996 
STR), fails to discuss that at the time of August 4, 1996, the 
Veteran was already on 5 mg. of Glucotrol and had already been 
diagnosed with diabetes (See August 4, 1996 STR, blocks 73 and 
74), and fails to discuss a June 1996 STR which reflects that the 
Veteran had diabetes mellitus for one month and was on 5 mg. of 
Glucotrol.  Thus, it was evident at the time of the June 2010 VA 
examination, that the Veteran was diagnosed approximately three 
to four months prior to the August 4, 1996 STR.  (The Board 
acknowledges that in its October 2009 remand, it had stated that 
the earliest evidence which notes that the Veteran has diabetes 
is an August 1996 report of medical examination; however, a 
review of the medical record reflects the earlier June 1996 STR, 
as noted above.)  In addition, a newly received private medical 
record, dated in April 1996, reflects an assessment of "new 
onset diabetes mellitus."  In rendering a supplemental opinion, 
the VA clinician should consider the Veteran's entire claims 
file, to include the records noted above, as well as February 
1988 laboratory results which reflect a glucose level of 87, the 
Veteran's active duty STRs which are negative for a diagnosis of 
diabetes, October 1994 records which reflect a glucose level of 
111 after the Veteran was admitted to the emergency room 
following complaints of chest tightness, a February 1995 DA Form 
4570, which reflects the Veteran's fasting blood sugar level of 
137, and the laboratory reports which reflect a glucose level of 
137 and a glucose result of negative.

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the specific 
dates of the Veteran's Reserve duty 
service, to include the specific dates of 
ACDUTRA and INACDUTRA service, through his 
military financial pay records and/or 
Reserve records for the time period 
from February 1993 (date of discharge 
from active service) to April 29, 1996 
(earliest date of record of diagnosis 
of diabetes mellitus).  All efforts to 
obtain these records should be fully 
documented.

2.  After obtaining the above records, to 
the extent available, obtain a supplemental 
VA opinion with the appropriate specialist 
to determine the etiology and extent of his 
diabetes mellitus, type II.  The examiner is 
asked to opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any such disability began 
during a period of active duty or ADCUTRA, 
occurred during a period active duty or 
ACDUTRA, or was chronically aggravated 
during any such period.  To assist the 
examiner in addressing this question, 
provide the examiner with a list of all 
of the Veteran's periods of active duty 
and ACDUTRA.  

The clinician should consider February 1988 
laboratory results which reflect a glucose 
level of 87, the Veteran's active duty STRs 
which are negative for a diagnosis of 
diabetes, the October 1994 records which 
reflect a glucose level of 111 after the 
Veteran was admitted to the emergency room 
following complaints of chest tightness, a 
February 1995 DA Form 4570 and laboratory 
results which reflect the Veteran's fasting 
blood sugar level of 137 and glucose result 
of negative, the April 1996 private medical 
record which reflects an assessment of "new 
onset diabetes mellitus", and a June 1996 
STR which reflects that the Veteran had 
diabetes mellitus for one month and was on 5 
mg. of Glucotrol. 

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
diabetes mellitus, type II on appeal.  If 
the benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

